9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

27
28

LITTLER MENDELSON, P.C.
333 Bush Street
34th Floor
San Francisco, CA 94104
415,433,1940

Case 2:15-cv-00878-MCE-DB Document 112 Filed 12/27/19 Page 1 of 2

LINDBERGH PORTER, Bar No. 100091
lporter@littler.com

LITTLER MENDELSON, P.C.

333 Bush Street, 34" Floor

San Francisco, CA 94104

Telephone: 415.433.1940
Facsimile: 415.399.8490

ELENA R. BACA, Bar No. 160564
elenabaca@paulhasting.com

PAUL HASTINGS, LLP

515 South Flower Street, Twenty-Fifth Floor
Los Angeles, CA 90071

Telephone: 213.683.6000

Facsimile: 213.627.0705

Attorneys for Defendant
DOLLAR TREE DISTRIBUTION, INC.

UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF CALIFORNIA

TERRY T. SNIPES, SR., an individual,
Plaintiff,

V.

DOLLAR TREE DISTRIBUTION, INC., a

Virginia corporation, and DOES 1 through

50, Inclusive,

Defendants.

 

 

Case No. 2:15-cv-00878-MCE-DAD
NOTICE OF TENTATIVE SETTLEMENT

 

 

NOTICE OF TENTATIVE SETTLEMENT

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

LITTLER MENDELSON, P.C.

333 Bush Street
34th Floor

San Francisco; CA 94104

445,433,1940

Case 2:15-cv-00878-MCE-DB Document 112 Filed 12/27/19 Page 2 of 2

TO THE CLERK OF THE ABOVE-ENTITLED COURT:

Defendant Dollar Tree Distribution and Lead Plaintiff/Class Member Terry Snipes have
reached a tentative settlement of the entire case, subject to preparation of a long-form written
settlement agreement by their counsel and appropriate motions for approval of class action

settlement to be submitted to the Court.

Dated: December 27, 2019 Respectfully submitted,

/s/_Lindbergh Porter

LINDBERGH PORTER

LITTLER MENDELSON, P.C.
Attorneys for Defendant

DOLLAR TREE DISTRIBUTION, INC.

4829-3092-7024.1 061603.1170

 

 

NOTICE OF TENTATIVE SETTLEMENT 2.

 

 
